Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received December 9, 2021;
Claims 1 and 38 have been amended, Therefore Claims 1-40 are pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 7, 2019.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot given the new ground of rejection.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-19, 21-25 & 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al. (US PG Publication 2012/0070747) in view of Young et al. (US 5,679,479), La et al. (US 2011/0045339) and Avison (US PG Publication 2016/0104876)
With respect to claim 1, Whear et al. discloses a battery separator [Abstract] comprising:
a porous membrane comprising: a polymer; and a filler; [0037; 0042] said porous membrane having a backweb having a negative electrode facing surface and a positive electrode facing surface with a plurality of ribs extending from either or both of the negative electrode facing surface and the positive electrode facing surface [0015; Tables 2-4; 0022]; and
an acid leachable total organic carbon (“TOC") of less than 200 ppm (equivalent to 200 mg per kg) of said battery separator, [0013; Tables 1 & 4]
And wherein the plurality of ribs has a truncated pyramidal shape. [0051].
Further, regarding the limitation, “as measured by a potassium persulfate solution react with carbon in an ultra-violet detection chamber” it is noted that once an acid leachable total organic carbon (“TOC") of less than 200 ppm is present (see Whear et al., [0013], [Tables 1 & 4]), the battery separator TOC value is an inherent property regardless of the method of measurement. 
A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. 
Whear et al. does not disclose wherein the plurality of ribs have a top portion with a semi-circular or triangular shape.

Young et al. discloses a battery separator comprising: a porous membrane said porous membrane having a backweb [Abstract] having a negative electrode facing surface and a positive electrode facing surface [Col. 1] with a plurality of ribs extending from either or both of the negative electrode facing surface and the positive electrode facing surface [Col. 2 lines 20-50] and wherein the plurality of ribs has a top portion with a semi-circular or triangular shape. [Figures 2-3; Col. 3 line 5- Col. 4 line25]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ribs disclosed in Whear et al., to have a top portion with a semi-circular or triangular shape as disclosed in Young et al., in order to allow for a barrier free environment for flow of electrolyte and gases released during charging and discharging and furthermore to prevent rib bending or flattening. [Col. 4]
Whear et al. do not disclose wherein the filler is a friable silica havinq a bi-modal or tri-modal particle size distribution
La et al. discloses a battery separator comprising a friable silica filler [0006; 0009; 0018] La et al. discloses that the silica distribution can control the separator electrical properties. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the separator disclosed in Whear et al. to include a friable silica in order to allow for desired electrical properties and increased power capability of the battery. [0002-0009] 
Whear et al. does not disclose having a bi-modal or tri-modal particle size distribution. 
Avision discloses a battery separator comprising a multi-modal distribution of particles. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the separator disclosed in Whear et al. to include a bi-modal or tri-modal particle size distribution, as disclosed in Avision, in order to allow for increased heat transfer and better compression strength while maintaining or even improving porosity of the separator.
	With respect to claim 2, Whear et al. discloses wherein a said plurality of ribs are positive ribs (the separator has transverse ribs on the surface that faces negative plate and has longitudinal ribs on the surface that faces the positive plate [0031] the battery separator includes a porous membrane having a backweb and at least two rows of positive ribs on the positive side of the backweb [0051]) [0042]. [0031; 0035; 0041-0048; 0051-0052].
	With respect to claim 3, Whear et al. discloses wherein said positive ribs have a truncated pyramidal shape. [0051; 0031-0033; 0070].
Whear et al. does not disclose wherein said positive ribs have a top portion with a semi-circular or triangular shape.
Young et al. discloses a battery separator comprising: a porous membrane said porous membrane having a backweb [Abstract] having a negative electrode facing surface and a positive electrode facing surface [Col. 1] with a plurality of ribs extending from either or both of the negative electrode facing surface and the positive electrode facing surface [Col. 2 lines 20-50] and wherein the plurality of ribs has a top portion with triangular shape. [Figures 2-3; Col. 3 line 5- Col. 4 line 25]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ribs disclosed in Whear et al., to have a top portion with a triangular shape, as disclosed in Young et al., in order to allow for a barrier free environment for flow of electrolyte and gases released during charging and discharging and furthermore to prevent rib bending or flattening. [Col. 4]
With respect to claim 4, Whear et al. discloses wherein said positive ribs extend uniformly from a first lateral side edge to a second lateral side edge of said porous membrane. [Figures 26 & 5; 0043]
With respect to claim 5, Whear et al. discloses wherein said positive ribs are discontinuous ribs. [0047]
With respect to claim 6, Whear et al. discloses wherein said positive ribs are discontinuous (broken) ribs being defined by an angular orientation [0047] to enhance acid mixing in a battery [0102], especially during movement of said battery, with said separator disposed therein and positioned parallel to a start and stop motion of said battery. [0102]
Young et al. discloses wherein said ribs are defined by an angular orientation. [Figures 2-3; Col. 3 line 5- Col. 4 line 25]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ribs disclosed in Whear et al., to have an angular orientation, as disclosed in Young et al., in order to allow for a barrier free environment for flow of electrolyte and gases released during charging and discharging and furthermore to prevent rib bending or flattening. [Col. 4]
With respect to claim 7, Whear et al. discloses wherein said positive ribs have a sinusoidal shape (angular orientation) wherein said sinusoidal shape (angular orientation) is relative to a machine direction of said porous membrane and said angular orientation is an angle chosen from the group consisting of between greater than zero degrees (0°) and less than 180 degrees (180°), and greater than 180 degrees (180°) and less than 360 degrees (360°). [0047; 0057]
With respect to claim 9, Whear et al. discloses wherein said positive ribs are disposed at an angular orientation relative to a machine direction of said porous membrane that is between zero degrees (0°) to 360 degrees (360°). [0041; Figure 5; Figure 26].
With respect to claim 10, Whear et al. discloses wherein at least a portion of said longitudinal ribs (positive ribs) have a height of 0.3 to 2.0 mm (overlaps approximately 50 µm to approximately 2.0 mm). [0041; 0055]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Young et al. discloses wherein said ribs have a height of about 0.01-0.10 inches (or 0.254 mm to 2.54 mm) which overlaps approximately 50 µm to approximately 2.0 mm. [Col. 3]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ribs disclosed in Whear et al., to have a height of about 0.01-0.10 inches, as disclosed in Young et al., in order to allow for a barrier free environment for flow of electrolyte and gases released during charging and discharging and furthermore to prevent rib bending or flattening. [Col. 4]
With respect to claim 11, Whear et al. discloses wherein said longitudinal ribs (positive ribs) have a thickness (base width) of about 20 mils (equivalent to approximately 500 µm which overlaps/lies within approximately 300 µm to approximately 750 µm). [0043]
With respect to claim 12, Whear et al. discloses wherein said longitudinal ribs (positive ribs) have a thickness (base width) of about 20 mils (equivalent to approximately 500 µm which lies within approximately 400 µm to approximately 500 µm). [0043]
With respect to claim 13, Whear et al. discloses wherein said positive ribs are substantially straight and substantially parallel to one another but does not specifically disclose wherein said positive ribs have a spacing length of approximately 50 µm to approximately 20 mm.
However, Young et al. discloses wherein ribs are spaced apart at a distance of between 0. 25 inches to 1 inch (or 6.35 mm to 25.4 mm) which overlaps approximately 50 µm to approximately 20 mm. [Col. 3 lines 40-60]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ribs disclosed in Whear et al., to be spaced apart at a distance, as disclosed in Young et al. in order to allow for a barrier free environment for flow of electrolyte and gases released during charging and discharging and furthermore to prevent rib bending or flattening. [Col. 4]
With respect to claim 14, Whear et al. discloses wherein said plurality of ribs are negative ribs [0022].
With respect to claim 15, Whear et al. discloses wherein said negative ribs are optimized to prevent hydration shorts (mitigate dendrite shorts). [0031-0033; 0070]
Whear et al. does not disclose said negative ribs having a top portion with a semi-circular or triangular shape.
Young et al. discloses wherein the plurality of ribs have a top portion with a triangular shape. [Figures 2-3; Col. 3 line 5- Col. 4 line25]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ribs disclosed in Whear et al., to have a top portion with a triangular shape as disclosed in Young et al., in order to allow for a barrier free environment for flow of electrolyte and gases released during charging and discharging and furthermore to prevent rib bending or flattening. [Col. 4]
With respect to claim 16, Whear et al. discloses wherein said negative ribs extend uniformly from a first lateral side edge to a second lateral side edge of said porous membrane. [0105; Figure 5; Figure 26]
With respect to claim 17, Whear et al. discloses wherein said negative ribs are solid ribs. [0105; Figure 5; Figure 26]
With respect to claim 18, Whear et al. discloses wherein said negative ribs are broken ribs being defined by an angular orientation to enhance acid mixing in a battery, especially during movement of said battery, with said separator disposed therein and positioned parallel to a start and stop motion of said battery. [0046; 0086; 0101; 0102]
With respect to claim 19, Whear et al. discloses wherein said angular orientation is relative to a machine direction of said porous membrane and said angular orientation is an angle chosen from the group consisting of between greater than zero degrees (0°) and less than 180 degrees (180°), and greater than 180 degrees (180°) and less than 360 degrees (360°). [0046]
Young et al. discloses wherein said ribs are defined by an angular orientation wherein said angular orientation is relative to a machine direction of said porous membrane and said angular orientation is an angle chosen from the group consisting of between greater than zero degrees (0°) and less than 180 degrees (180o), and greater than 180 degrees (180o) and less than 360 degrees (360o). [Figures 2-3; Col. 3 line 5- Col. 5 line 11; Figure 6; Col. 5 lines 20-50; Claim 8]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ribs disclosed in Whear et al., to have an angular orientation wherein said angular orientation is relative to a machine direction of said porous membrane and said angular orientation is an angle chosen from the group consisting of between greater than zero degrees (0°) and less than 180 degrees (1800), and greater than 180 degrees (1800) and less than 360 degrees (3600), as disclosed in Young et al., in order to allow for a barrier free environment for flow of electrolyte and gases released during charging and discharging and furthermore to prevent rib bending or flattening. [Col. 4]
With respect to claim 21, Whear et al. discloses wherein said negative ribs are disposed at an angular orientation relative to a machine direction of said porous membrane that is between zero degrees (0°) to 360 degrees (360°) [0041; Figure 5; Figure 26]
With respect to claim 22, Whear et al. discloses wherein at least a portion of said plurality of ribs comprise said transverse ribs (negative ribs) and a set of longitudinal ribs (positive ribs), wherein the height of the transverse ribs (negative ribs) are approximately 5.0% to approximately 100% compared to the height of said set of longitudinal ribs (positive ribs). [0055]
With respect to claim 23, Whear et al. discloses wherein said transverse ribs (negative ribs) have a height of 0.1 to 0.7mm (overlaps approximately 5.0 µm to approximately 2.0mm). [0055]
With respect to claim 24, Whear et al. discloses wherein said transverse ribs (negative ribs) have a thickness (base width) of about 4 mils (equivalent to approximately 100 µm which overlaps approximately of approximately 5 µm to approximately 500 µm). [0043]
With respect to claim 25, Whear et al. discloses wherein said plurality of ribs comprises longitudinal ribs (positive ribs) and transverse ribs (negative ribs), wherein said longitudinal ribs (positive ribs) extend from a positive electrode facing surface of said porous membrane; and wherein said transverse ribs (negative ribs) extend from a negative electrode facing surface of said porous membrane. [0041; 0032; 0035]
With respect to claim 28, Whear et al. discloses wherein said positive ribs and said negative ribs are discontinuous ribs. [0046-0047]
With respect to claim 29, Whear et al. discloses wherein said polymer comprises polyethylene [0042]
With respect to claims 30-37, as rubber are not positively required by claim 29 (as long as polyethylene is present) claims 30-37 fail to further positively distinguish the claim from the prior art as only these claims further limit options which are not necessarily present.
With respect to claim 38, Whear et al. discloses wherein said filler comprises one of the following group consisting of alumina; talc; fish meal, fish bone meal, and combinations thereof. [0115]
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al. (US PG Publication 2012/0070747) in view of Young et al. (US 5,679,479) and La et al. (US 2011/0045339) as applied to claim 6 & 18 above in further view of Miller et al. (US PG Publication 2011/0091761)
With respect to claim 8, Whear et al. discloses the claimed invention but does not specifically disclose wherein said positive ribs comprise one or more subsets of ribs; a first subset of ribs within said one or more subsets of ribs comprise a first angular orientation; and at least a second subset of ribs within said one or more subsets of ribs comprise a second angular orientation.
However, Miller et al. discloses a battery separator comprising a porous membrane [Abstract] having a backweb with a plurality of ribs extending from at least a portion thereof wherein said ribs comprise one or more subsets of ribs; a first subset of ribs within said one or more subsets of ribs comprise a first angular orientation; and at least a second subset of ribs within said one or more subsets of ribs comprise a second angular orientation. [Figure 9; 0034; 0042]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ribs disclosed in Whear et al., to include one or more subsets of ribs; a first subset of ribs within said one or more subsets of ribs comprise a first angular orientation; and at least a second subset of ribs within said one or more subsets of ribs comprise a second angular orientation, as disclosed in Miller et al., in order to improve bending stiffness. 
With respect to claim 20, Whear et al. discloses the claimed invention but does not specifically disclose said negative ribs comprise one or more subsets of ribs; a first subset of ribs within said one or more subsets of ribs comprise a first angular orientation; and at least a second subset of ribs within said one or more subsets of ribs comprise a second angular orientation
However, Miller et al. discloses a battery separator comprising a porous membrane [Abstract] having a backweb with a plurality of ribs extending from at least a portion thereof wherein at least a portion of said plurality of ribs are negative ribs extending from at least a portion of a negative electrode facing surface of said porous membrane  wherein said negative ribs comprise one or more subsets of ribs; a first subset of ribs within said one or more subsets of ribs comprise a first angular orientation; and at least a second subset of ribs within said one or more subsets of ribs comprise a second angular orientation. [Figure 9; 0034; 0042]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ribs disclosed in Whear et al., to include one or more subsets of ribs; a first subset of ribs within said one or more subsets of ribs comprise a first angular orientation; and at least a second subset of ribs within said one or more subsets of ribs comprise a second angular orientation, as disclosed in Miller et al., in order to improve bending stiffness. 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al. (US PG Publication 2012/0070747) in view of Young et al. (US 5,679,479) and La et al. (US 2011/0045339) as applied to claim 25 above in further view of Natesh et al. WO2015/148305 (see US 2017/0179454)
With respect to claim 26, Whear et al. discloses wherein said negative ribs are optimized to prevent shorts [0031] but does not specifically disclose wherein said negative ribs are optimized to mitigate dendrite shorts.
Natesh et al. discloses a battery separator comprising a plurality of ribs 90 comprising positive and negative ribs [0014; 0036-0038; Figure 3B] wherein said negative ribs are optimized to mitigate dendrite shorts allowing for improved stability and enhanced battery performance. [0036-0038; Figure 3B]
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to have optimized the ribs disclosed in Whear et al., to mitigate dendrite shorts, as disclosed in Natesh et al., in order to allow for improved stability and enhanced battery performance. [0003; 0016; 0018; 0028]
With respect to claim 27, Whear et al. discloses wherein said positive ribs are optimized to prevent shorts [0031-0033] but does not specifically disclose wherein said positive ribs are optimized to mitigate dendrite shorts. 
Natesh et al. discloses a battery separator comprising a plurality of ribs 90 comprising positive and negative ribs [0014; 0036-0038; Figure 3B] wherein said positive ribs are optimized to mitigate dendrite shorts allowing for improved stability and enhanced battery performance. [0036-0038; Figure 3B]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have optimized the ribs disclosed in Whear et al., to mitigate dendrite shorts, as disclosed in Natesh et al., in order to allow for improved stability and enhanced battery performance. [0003; 0016; 0018; 0028]
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al. (US PG Publication 2012/0070747) in view of Young et al. (US 5,679,479) and La et al. (US 2011/0045339) as applied to claim 38 above in further view of Gjerde (US Patent Publication 2005/0130309).
With respect to claim 39, Whear et al. discloses the claimed invention but does not specifically disclose wherein a molecular ratio of OH:Si groups within said filler, measured by 29Si-NMR, is within a range of approximately 21:100 to 35:100.
However, Gjerde discloses methods for detection and quantification of silanol groups on a silica surface [Abstract] wherein the concentration of silanol groups can dramatically affect the functional characteristics of the surface. [0002-0003]
	Although Gjerde does not directly disclose wherein a molecular ratio of OH:Si groups within said filler, measured by 29Si-NMR, is within a range of approximately 21:100 to 35:100, the molecular ratio of OH:Si is a variable that can be modified to influence the chemical reactivity of the silica surface [0003].  Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art before effective filing date of the invention. 
	As such, without showing unexpected results, the claimed molecular ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the molecular ratio of OH:Si groups to obtain a desired chemical reactivity. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). (App 13750549)
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the silica filler disclosed in Whear et al. to include a molecular ratio of OH:Si groups within said filler, measured by 29Si-NMR, is within a range of approximately 21:100 to 35:100 in order to allow for the desired chemical reactivity of the silica.
With respect to claim 40, Whear et al. discloses the claimed invention but does not specifically disclose wherein a molecular ratio of OH:Si groups within said filler, measured by 29Si-NMR, is at least approximately 27:100 or greater.
However, Gjerde discloses methods for detection and quantification of silanol groups on a silica surface [Abstract] wherein the concentration of silanol groups can dramatically affect the functional characteristics of the surface. [0002-0003]
Although Gjerde does not directly disclose wherein a molecular ratio of OH:Si groups within said filler, measured by 29Si-NMR, is at least approximately 27:100 or greater, the molecular ratio of OH:Si is a variable that can be modified to influence the chemical reactivity of the silica surface [0003] Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. 
	As such, without showing unexpected results, the claimed molecular ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the molecular ratio of OH:Si groups to obtain a desired chemical reactivity. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). (App 13750549)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silica filler disclosed in Whear et al. to include a molecular ratio of OH:Si groups within said filler, measured by 29Si-NMR, is at least approximately 27:100 or greater in order to allow for the desired chemical reactivity of the silica.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. 2016/0329540, Miller et al. 2017/0054123 and Naiha et al. 2017/0294636

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723